Citation Nr: 0208625	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  00-08668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for a left 
knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1999 RO decision which denied an increased 
(compensable) rating for a left knee disability. This is the 
only issue properly on appeal at this time.  A Board hearing 
was held in June 2002.  

The Board views some of the testimony at the recent Board 
hearing as a request to reopen a previously denied claim for 
service connection for a left shoulder disability.  Such 
issue is not developed for Board review and is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

The veteran's service-connected left knee disability, 
previously classified as a left knee bruise, also includes 
left knee traumatic arthritis.  Left knee arthritis is 
verified by X-rays and produces minimal limitation of motion 
due to pain.  There is no clinically verified left knee 
instability.


CONCLUSION OF LAW

The criteria for a 10 percent rating for a left knee 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The evidence shows the veteran served on active duty in the 
Army (air corps from August 1942 to October 1945 during World 
War II, and his duties included a gunner on aircraft.  
Service medical records show he was seen in December 1942 for 
a bruise of the left knee from an accident while riding in a 
taxicab; there were no detailed objective findings reported 
regarding the left knee.  Later service medical records, 
including the October 1945 separation examination, show 
complaints of generalized joint pains, although there were no 
specific findings made as to the left knee.  A post-service 
VA examination in September 1946 noted no musculoskeletal 
defects.

In August 1947, the RO granted service connection and a 0 
percent rating for a "bruise of left knee."  Service 
connection was denied for "arthritis all joints."

Medical records from the 1970s to the 1990s show multiple 
joint complaints, including of both knees.  Arthritis of both 
knees was shown, and the veteran had a total right knee 
replacement.

At a December 1999 VA examination, the veteran attributed his 
left knee problems to duties as a World War II airplane 
gunner.  It was also noted that he had a right knee 
replacement a few years ago.  He complained of pain and other 
symptoms in the left knee.  Left knee X-rays showed moderate 
degenerative changes.  Left knee physical examination showed 
full range of motion; no deformity or effusion; some 
tenderness on palpation; and negative varus, valgus, Drawer, 
and McMurray's tests.   

At a private examination in February 2000, left knee findings 
included range of motion of 0 to 130 degrees and good 
stability.  Left knee X-rays showed some mild medial femoral 
condylar changes, and the doctor felt there was no evidence 
of degenerative change.  The doctor suspected a symptomatic 
left knee medial meniscus tear and ordered an MRI.  A 
subsequent February 2000 left knee MRI was negative for a 
medical meniscus tear, and some degenerative change was 
shown.  

A March 2000 private rheumatology consultation mostly 
addressed joints other than the left knee.  Specific 
examination of the left knee showed it was cool, without 
effusion, with painless range of motion, and with some mild 
crepitus.

In recent written statements and in testimony at a June 2002 
Board hearing, the veteran asserted that his service-
connected left knee disability warranted a compensable 
rating.

II.  Analysis

The veteran claims an increased (compensable) rating for a 
service-connected left knee disability.  The file shows that 
through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been notified of the evidence necessary to 
substantiate his claim.  Medical records have been obtained 
and a VA examination has been provided.  The Board finds that 
the notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Impairment of a knee involving slight recurrent subluxation 
or lateral instability is evaluated as 10 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  When these 
requirements are not met, a 0 percent rating is assigned.  
38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, and 10 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5260.  Limitation of extension of a leg 
is rated 0 percent when limited to 5 degrees, and 10 percent 
when limited to 10 degrees.  38 C.F.R. § 4.71a, Code 5261.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 and 9-98.

The RO's 1947 rating decision which granted service 
connection for a left knee disability described that 
disability as a "bruise of left knee," and the RO also then 
denied service connection was "arthritis all joints."  While 
such RO decision may be viewed as denying service connection 
for generalized joint arthritis, it does not preclude service 
connection for later demonstrated traumatic arthritis of a 
particular joint if such is related to service.  The 1999 VA 
examination diagnosed post-traumatic arthritis of the left 
knee.  Based on all the historical and recent evidence, the 
Board finds that localized traumatic arthritis is part of the 
service-connected left knee condition which in the past has 
been described as a bruise.

The 1999 and 2000 VA and private examinations collectively 
show left knee arthritis confirmed by X-rays.  Range of 
motion of the left knee has been described as full, or 
perhaps minimally limited (e.g., from 0 to 130 degrees).  
There have been some credible complaints of left knee pain on 
use.  If the left knee disability was strictly rated under 
the limitation of motion codes, it would be rated 0 percent.  
However, under the arthritis codes, it may be rated 10 
percent based on X-ray findings of arthritis, plus minimal 
limitation of motion, including such minimal limited motion 
due to pain on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  While the veteran may have 
subjective complaints of instability of the left knee, 
objective findings on examinations show the joint is stable.  
He does not have a compensable degree of left knee 
instability, and a separate rating for instability is not 
warranted.

In sum, the Board finds that an increased rating of 10 
percent is warranted for the service-connected left knee 
disability, including traumatic arthritis with minimal 
limitation of motion.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b).


ORDER

An increased 10 percent rating for a left knee disability is 
granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

